Citation Nr: 0714743	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-42 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety disorder, panic 
attacks, and nervous sweats.

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for hypertension with 
chest pain.

5.  Entitlement to service connection for irritable bowel 
syndrome.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for joint pain.  

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to September 
1974.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifested in 
service, a compensably disabling psychosis was not manifested 
in first year following the appellant's discharge from active 
duty, and the veteran is not shown to have a psychiatric 
disorder shown to be related to his active service.

2.  The veteran does not have a bilateral hearing loss for VA 
compensation purposes that is attributable to his military 
service.


3.  It is not clinically shown that the veteran currently has 
tinnitus.

4.  It is not clinically shown that the veteran currently has 
hypertension or a diagnosable disorder manifested by chest 
pain.

5.  The veteran is not clinically shown to be suffering from 
irritable bowel syndrome that is due to any event or incident 
of his service.

6.  It is not clinically shown that the veteran currently has 
a diagnosable disorder manifested by headaches.

7.  It is not clinically shown that the veteran currently has 
a diagnosable disorder manifested by joint pains.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include a disorder 
manifested by anxiety, panic attacks, and nervous sweats, was 
not incurred in or aggravated by active military service; and 
a psychosis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Hearing loss was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385.

3.  Tinnitus was not incurred nor aggravated during active 
duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.303.

4.  Hypertension with chest pain was not incurred nor 
aggravated during active duty service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309.

5.  Irritable bowel syndrome was not incurred nor aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.

6.  A diagnosable headache disorder was not incurred nor 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.

7.  A diagnosable disorder manifested by joint pains was not 
incurred nor aggravated during active duty service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a June 2003 
letter and a November 2004 statement of the case (SOC), 
fulfills the provisions of 38 U.S.C.A. § 5103(a).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Here, the veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claims of entitlement to service 
connection.  Despite this failure the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In this regard, the preponderance of the 
evidence is against the appellant's claims for service 
connection, and any questions as to what would be an 
appropriate disability rating and effective date to be 
assigned are moot.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notices instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

Review of the veteran's enlistment examination report dated 
in April 1972 reveals that none of the claimed disorders were 
shown at that time.  

A July 1972 health record notes complaints of right knee 
pain.  A right knee disorder was not diagnosed.  

In January 1973 the veteran complained of diarrhea for two 
days.  In April 1973 he was diagnosed with hemorrhoids, and 
he complained of epigastric pain in May 1973.  

Reports of private audiological findings, dated in July 1982, 
August 1983, and September 1984 fail to show a hearing loss 
as that term is defined by 38 C.F.R. § 3.385.

A December 1991 private history and physical examination 
report includes diagnoses of a history of generalized anxiety 
and panic attacks with non cardiac chest pain; and irritable 
bowel syndrome.  A March 1992 private medical record shows a 
diagnosis of irritable bowel.  

As part of his June 2003 claim, the veteran noted that he may 
have been exposed to Agent Orange during his military 
service.  With regard to herbicide exposure (including Agent 
Orange), VA laws and regulations provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307.  The veteran served in Thailand, and not Vietnam.  
Thus, exposure to Agent Orange in this case is neither 
presumed nor objectively demonstrated.  

A July 2003 VA medical record shows that the veteran denied 
handling Agent Orange and added that he was not sure if he 
had been sprayed with it.  A prior medical history of 
irritable bowel syndrome and panic disorder was noted.  A 
review of systems showed complaints of night sweats, frequent 
bowl movements, headaches, and anxiety.  The examiner opined 
that none of the veteran's conditions were possibly related 
to Agent Orange exposure.  The examiner further commented 
that panic disorder and irritable bowl syndrome was not 
related to Agent Orange exposure.  

A July 2003 letter from the Huntington Vet Center shows that 
the veteran served at Korat Air Force Base in Thailand.  He 
was seen at the Vet Center in May 2003 for symptoms of guilt, 
anger management problems, isolation, nerves, 
gastrointestinal complaints, and hearing loss.  The reporting 
social worker concurred in the diagnoses of anxiety disorder 
and panic attacks.  

Additional VA medical records show a diagnosis of panic 
attacks in February 2004 and a diagnosis of anxiety in 
January 2005.

A February 2005 VA nursing intake medical record shows that 
the veteran was seen for a follow up visit for elevated blood 
pressure.  A blood pressure reading of 135/92 was noted.  The 
veteran indicated that he was not taking blood pressure 
medication.  

The report of a February 2005 VA digestive conditions 
examination shows that the veteran provided a history of 
irritable bowel syndrome beginning in 1973.  The veteran also 
related his gastrointestinal complaints to his anxiety 
disorder.  Irritable bowel syndrome was diagnosed.  The 
examining physician, in observing that the veteran's service 
medical records included episodes of gastrointestinal 
problems (including hemorrhoids and diarrhea), opined that 
these in-service gastrointestinal complaints were "not 
related" to a diagnosis of irritable bowel syndrome.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A.  1110; 38 C.F.R. § 3.303.  Certain 
enumerated disorders, to include psychoses and hypertension, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Analysis

Acquired Psychiatric Disorders

As noted, there are three threshold requirements that must be 
satisfied in order to establish service connection for a 
claimed disability.  First, there must be competent evidence 
(a medical diagnosis) of current disability.  As a 
psychiatric disorder, to include anxiety disorder and panic 
attacks, has been diagnosed this requirement is met.

The further requirements needed to be satisfied are: 
 Evidence of disease in service and competent evidence of a 
nexus between the current disability and service.  In this 
case, there is no competent evidence to support a finding 
that the veteran had an acquired psychiatric disability 
during his military service.  Additionally, the record is 
devoid of any competent medical evidence that the veteran 
currently has an acquired psychiatric disorder which is 
related to his active service.  Consequently, direct service 
connection, i.e., on the basis that a psychiatric disorder 
became manifested in service and has persisted since, is not 
warranted.

Further, a diagnosis of a psychosis is not of record.  Hence, 
entitlement to presumptive service connection for psychosis 
under 38 C.F.R. §§ 3.307, 3.309, is not warranted.

There is no postservice continuity of complaints or symptoms 
pertaining to a psychiatric disability between discharge and 
1991.  Such a lapse of time between service separation in 
1974, and the earliest documentation of current psychiatric 
disorder is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Finally, the record is devoid of any medical opinion 
which relates any psychiatric disability to service or to any 
event therein.

The veteran's statements/testimony relating his psychiatric 
problems to service are not competent evidence since, as a 
layperson, he lacks the training/expertise to provide a 
competent opinion in the matter of medical etiology. 
 Espiritu.

Without any competent evidence that the veteran has an 
acquired psychiatric disability which is related to service, 
the preponderance of the evidence is against the claim of 
entitlement to service connection.  Hence, service connection 
must be denied.

Hearing Loss

The veteran contends that he has a hearing loss disorder due 
essentially to his military service.  

In this case, the service medical records concerning the 
veteran's active duty service do not reveal any evidence of 
hearing loss.  Further, post-service audiology test results 
from 1982, 1983, and 1984, do not show hearing loss as 
defined in 38 C.F.R. § 3.385.  

The Board has reviewed the service medical records on file, 
as well as the available post-service medical evidence and 
finds that none of these records show that the veteran was 
treated for, or was diagnosed as having, hearing loss as that 
term is defined by 38 C.F.R. § 3.385.  In the absence of 
competent evidence of a present disability, there is no valid 
claim of entitlement to  service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The claim is denied.

Tinnitus

The veteran essentially contends that he has tinnitus due to 
his military service.  

No competent evidence shows that the veteran has tinnitus.  
In the absence of competent evidence of a present disability, 
there cannot be a valid claim of service connection. 
 Brammer.  The claim is denied.

Hypertension with Chest Pain

The veteran contends that he has hypertension which is 
attributable to his military service.  

While post-service medical evidence, cited above, show some 
isolated elevated blood pressure readings, none include a 
diagnosis of hypertension.  No competent evidence shows that 
the veteran has hypertension (or a disorder manifested by 
chest pain).  Therefore, in the absence of competent evidence 
of a present disability, there cannot be a valid claim of 
service connection.  Brammer.  The claim is denied.

Irritable Bowel Syndrome

The veteran contends that he has irritable bowel syndrome 
which was caused by, in essence, his military service.  

The service medical records do show that the veteran 
complained of epigastric pain and diarrhea in 1973.  
Irritable bowl syndrome was never diagnosed during the 
veteran's period of active service.  

Post service treatment for irritable bowel syndrome is not 
shown until 1991.  A VA physician in February 2005 
essentially opined that the veteran did not have irritable 
bowel syndrome as a result of his military service.  A 
competent medical opinion stating otherwise is not of 
record.  There also is no postservice continuity of 
complaints or symptoms pertaining to any gastrointestinal 
disability.  Consequently, service connection is not 
warranted.  

Without evidence of a chronic gastrointestinal disability in 
service, and with no evidence of a nexus between an irritable 
bowl syndrome disorder and service, service connection is not 
warranted.  As such, the benefit sought on appeal is denied.

Headaches

The veteran contends that he has been diagnosed with 
headaches which he attributes to military service.  The Board 
has considered the evidence of record, the applicable law, 
and regulations and finds that entitlement to service 
connection is not warranted.  Here the service medical 
records do not show treatment for or a diagnosis of 
headaches.  Further, a chronic disorder manifested by 
headaches has not been diagnosed postservice.  Therefore, 
service connection for headaches is not warranted.

Joint Pain

The veteran contends that he has joint pain as a result of 
his military service.  While the Board has considered the 
evidence of record, under the applicable law and regulations, 
entitlement to service connection is not warranted.  Here the 
service medical records while including an isolated finding 
of complaints of right knee pain in 1972, do not show 
treatment for or a diagnosis for a chronic disorder 
manifested by joint pain.  Also, a chronic disorder 
manifested by joint pain has not been diagnosed postservice.  
Therefore, entitlement to service connection for joint pain 
is not warranted.

In reaching this decision it is noted that pain alone, does 
not constitute a disability for service connection purposes. 
 See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
aff'd sub nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 
(1998).

The veteran's statements relating his claimed disorders to 
service are not competent evidence.  As a layperson, he lacks 
the training/expertise to provide a competent opinion in the 
matter of medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include an anxiety disorder, panic attacks, and 
nervous sweats, is denied.  

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for hypertension with chest 
pain is denied.

Entitlement to service connection for irritable bowel 
syndrome is denied.

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for joint pain is denied.  


REMAND

The veteran claims that he has PTSD because of these self 
reported in-service stressors:

?        Loading bombs and other weapons onto planes in 
December to June or July 1972 to 1973, at Korat military 
base; 
?        A man being killed while working on an ejector 
seat in the spring of 1973 at a hanger at Korat military 

